DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/27/2022 has been entered.  Claim 16 has been newly added.  Therefore, claims 1-16 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY APPARATUS COMPRISING A PRINTED CIRCUIT BOARD INSTALLED ON A BOTTOM CHASSIS USING A MOUNTING BOSS HAVING A MOUNTING GROOVE THAT ACCOMMODATES THE PRINTED CIRCUIT BOARD"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display apparatus of claim 1, in particular, a printed circuit board (PCB) installed on the bottom chassis, wherein the bottom chassis includes a rear portion of a plate form, a mounting boss protruding rearward from the rear portion, and a mounting groove sunken on a side of the mounting boss, and wherein the PCB comprises a substrate of a plate form, a through hole arranged at the substrate for a rear end of the mounting boss to pass through, and solder applied in an area on a surface of the substrate adjacent to the through hole, and wherein the mounting groove is configured to accommodate at least a portion of the PCB to support at least the portion of the PCB, and the mounting groove comprises a mounting portion configured to contact the solder so that the solder couples the mounting boss and the PCB when the PCB is accommodated in the mounting groove.  The closest prior art Kim et al. (U.S. 2017/0164487) discloses a display apparatus (1, Fig. 2) comprising: a bottom chassis (40, Fig. 3), and a printed circuit board (PCB) (50, Fig. 3) installed on the bottom chassis (40, Fig. 3), wherein the bottom chassis (40, Fig. 3) includes a rear portion of a plate form (plate surface of 40, Fig. 3), a mounting boss (120, Fig. 3) protruding rearward from the rear portion (plate surface of 40, Fig. 3), and a mounting groove (121, Figs. 3 and 7) sunken on a side of the mounting boss (120, Figs. 3 and 7), and wherein the PCB (50, Fig. 3) comprises a substrate of a plate form (substrate plate of 50, Fig. 3), a through hole (141/142, Fig. 3) arranged at the substrate (substrate plate of 50, Fig. 3) for a rear end (161, Fig. 3) of the mounting boss (120, Fig. 3) to pass through (161 passes through the through hole 141/142, Figs. 3-4).  However, Kim fails to disclose all the combination of features including “solder applied in an area on a surface of the substrate adjacent to the through hole, and wherein the mounting groove is configured to accommodate at least a portion of the PCB to support at least the portion of the PCB, and the mounting groove comprises a mounting portion configured to contact the solder so that the solder couples the mounting boss and the PCB when the PCB is accommodated in the mounting groove” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display apparatus of Kim to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-8 and 16.
The prior art does not disclose the display apparatus of claim 9, in particular, a printed circuit board (PCB) installed on the bottom chassis, wherein the bottom chassis includes a rear portion of a plate form, a mounting boss protruding rearward from the rear portion, and a mounting groove sunken on a side of the mounting boss, and wherein the PCB comprises a substrate of a plate form, and a through hole arranged at the substrate for a rear end of the mounting boss to pass through, and solder applied in an area on a surface of the substrate adjacent to the through hole, wherein the mounting groove is configured to accommodate at least a portion of the PCB to support the portion of the PCB, and the mounting groove comprises a mounting portion configured to contact the solder so that the solder combines the mounting boss and the PCB when the PCB is accommodated in the mounting groove, wherein the bottom chassis comprises a catching boss protruding backward from the bottom chassis to limit a movement of the PCB when the PCB is installed on the bottom chassis, and wherein the PCB comprises a catching hole formed in a position corresponding to the catching boss.  The closest prior art Kim et al. (U.S. 2017/0164487) discloses a display apparatus (1, Fig. 2) comprising: a bottom chassis (40, Fig. 3), and a printed circuit board (PCB) (50, Fig. 3) installed on the bottom chassis (40, Fig. 3), wherein the bottom chassis (40, Fig. 3) includes a rear portion of a plate form (plate surface of 40, Fig. 3), a mounting boss (120, Fig. 3) protruding rearward from the rear portion (plate surface of 40, Fig. 3), and a mounting groove (121, Figs. 3 and 7) sunken on a side of the mounting boss (120, Figs. 3 and 7), and wherein the PCB (50, Fig. 3) comprises a substrate of a plate form (substrate plate of 50, Fig. 3) and a through hole (141/142, Fig. 3) arranged at the substrate (substrate plate of 50, Fig. 3) for a rear end (161, Fig. 3) of the mounting boss (120, Fig. 3) to pass through (161 passes through the through hole 141/142, Figs. 3-4).  However, Kim fails to disclose all the combination of features including “solder applied in an area on a surface of the substrate adjacent to the through hole, wherein the mounting groove is configured to accommodate at least a portion of the PCB to support the portion of the PCB, and the mounting groove comprises a mounting portion configured to contact the solder so that the solder combines the mounting boss and the PCB when the PCB is accommodated in the mounting groove, wherein the bottom chassis comprises a catching boss protruding backward from the bottom chassis to limit a movement of the PCB when the PCB is installed on the bottom chassis, and wherein the PCB comprises a catching hole formed in a position corresponding to the catching boss” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display apparatus of Kim to have all the combination of features as recited in the claim.  Therefore, claim 9 is allowed, as are its dependent claims 10-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (U.S. 2006/0114662) and Paquin et al. (U.S. 2002/0181219) discloses mounting a printed circuit board to a substrate but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871